Title: From James Madison to James Monroe, 4 May 1821
From: Madison, James
To: Monroe, James


                
                    Dear Sir
                    Montpellier May 4. 1821
                
                I observe that Genl. A. Moore has resigned the office of Marshall for Virga. I know not who may be candidates for the vacancy. I beg leave to name for your consideration Mr. Robert Taylor of this County, formerly a Speaker of our Senate, & of a character well established for intelligence, proberty [sic], and habits of punctuality in business. I am particularly induced to bring him into view by the circumstance, of my having postponed him to Genl. Moore, when they were competitors for the office, which he may possibly suppose was occasioned less by the inferiority of his pretensions, than by a delicacy, a false one as it might appear to him, suggested by his kindred to me. I have had no communication with him; nor does he know that I am writing to you on the subject. With the highest esteem & consideration, yours always,
                
                    James Madison
                
            